Citation Nr: 1721388	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-13 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral neuropathy of the lower extremities as secondary to the neck disability. 

2.  Entitlement to service connection for a low back disability as secondary to the service-connected neck or cervical spine disability. 

3.  Entitlement to service connection for a bilateral knee disability as secondary to the service-connected neck or cervical spine disability. 

4.  Entitlement to service connection for a sleep disorder as secondary to the neck disability. 

5.  Entitlement to an increased disability rating in excess of 10 percent for the service-connected neck or cervical spine disability. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

REPRESENTATION

Appellant represented by:	Andrew Wener, Attorney


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Navy from January 1992 to December 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  



REMAND

Service Connection for Neuropathy and Back, Knee, and Sleep Disabilities

The issues of service connection for neuropathy of the lower extremities, a low back disability, a bilateral knee disability, and a sleep disorder are remanded for a supplemental VA medical opinion.  The July 2011 and August 2011 VA medical opinions obtained in connection with the service connection appeals provided no rationale for the medical opinions and did not address the question of secondary aggravation (worsening beyond a natural progression).  For these reasons, a remand for a supplemental VA medical opinion is warranted.

Increased Rating for the Cervical Spine Disability

The issue of an increased rating in excess of 10 percent for the cervical spine disability is remanded for another VA examination.  At the November 2016 Travel Board hearing, the Veteran reported worsened cervical spine disability over the last several years manifested by frequent pain and muscle spasms in the neck.  Also, during the course of the appeal, in Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The Court specified that VA examination reports should record the results of range of motion testing for pain on both active and passive motion.  Because there is evidence in this case that the cervical spine disability may have worsened since the last VA examination in November 2011 (i.e., approximately six years ago), the cervical spine disability is reportedly manifested by painful motion, and to obtain range of motion testing for pain on both active and passive motion, the Board finds that a remand for further VA examination is warranted.


TDIU

The outcome of the service connection appeals and the increased rating appeal potentially impacts the TDIU appeal; therefore, final adjudication of the TDIU appeal will be deferred until the AOJ completes the ordered development and readjudicates the service connection and increased rating appeals.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a supplemental VA medical opinion from an appropriate medical professional addressing the likely etiology of the claimed lower extremity neuropathy, low back disability, bilateral knee disability, and sleep disorder.  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

(a)  Based on review of the appropriate records, the examiner should state, for each diagnosis, an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that the current neuropathy of the lower extremities was either 
(1) caused or (2) worsened beyond the natural progression (i.e., aggravated) by the service-connected cervical spine disability.  The examiner should explain the answer.  

(b)  Based on review of the appropriate records, the examiner should state, for each diagnosis, an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that the current low back disability was either (1) caused or (2) worsened beyond the natural progression (i.e., aggravated) by the service-connected cervical spine disability.  The examiner should explain the answer.  

(c)  Based on review of the appropriate records, the examiner should state, for each diagnosis, an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that the current bilateral knee disability was either (1) caused or (2) worsened beyond the natural progression (i.e., aggravated) by the service-connected cervical spine disability.  The examiner should explain the answer.

(d)  Based on review of the appropriate records, the examiner should state, for each diagnosis, an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that a current sleep disorder was either (1) caused or (2) worsened beyond the natural progression (i.e., aggravated) by the service-connected cervical spine disability.  The examiner should explain the answer.  

2.  Schedule the appropriate VA examination to assess the current nature and severity of the cervical spine disability, including associated neurological impairment.  All relevant documents should be made available to and reviewed by the examiner.  The examiner should confirm that the record was reviewed. 

Based on review of the appropriate records and any necessary testing, the examiner should identify the symptoms the Veteran has manifested that are attributable to the service-connected cervical spine disability, including associated neurological impairment. 

The examiner should test the range of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing, for any joints affected by the cervical spine disability.  The examiner should comment on the extent of any incoordination, weakened movement, and fatigability on use due to pain must also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination as well as on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should also comment on the extent of any functional impairment due to the cervical spine disability and how that impairment impacts employability and daily life.

3.  Thereafter, the remanded issues should be readjudicated.  If any benefits sought on appeal remains denied, provide the Veteran and the attorney with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




